Citation Nr: 1207484	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to August 1978, from November 1990 to May 1991, and had additional service in the Army National Guard.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2004 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for PTSD.  [The Veteran's claims file is now under the jurisdiction of the San Diego RO.]  In a decision issued in December 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued a mandate that vacated the December 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its July 2011 memorandum decision.

As an initial matter, the Board observes that in its December 2009 decision, it noted that the Veteran had diagnoses of psychiatric disabilities other than PTSD, and considered the applicability of Clemons v. Shinseki, 22 Vet. App. 1 (2009) (in essence that a claim of service connection encompasses consideration of service connection for other psychiatric diagnoses).  Because the instant appeal was from a claim to reopen, and the prior denial (and instant claim to reopen) was limited to the matter of service connection for PTSD, and because the Agency of Original Jurisdiction (AOJ) had not adjudicated the matter of service connection for psychiatric disability other than PTSD, the Board found that it did not have jurisdiction over the matter of service connection for psychiatric disability other than PTSD, and referred such claim to the AOJ for appropriate action.  The record does not reflect that any action has been taken; therefore, the matter of service connection for psychiatric disability other than PTSD is again referred to the AOJ for appropriate action.

The matter of entitlement to service connection for PTSD based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the appellant if any action on his part is required.
FINDINGS OF FACT

1. An unappealed March 1999 rating decision denied the Veteran service connection for PTSD based essentially on findings that it was not shown that he had such disability, and that there was no credible supporting evidence of a claimed stressor event in service.  

2. Evidence received since the March 1999 rating decision includes evidence not of record at the time of that decision which suggests that the Veteran has a medical diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

A March 1999 rating decision denied the Veteran's claim of service connection for PTSD, based essentially on findings that he did not have a current medical diagnosis of PTSD for which service connection could be granted, and that there was no credible supporting evidence of a claimed stressor event in service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record in March 1999 consisted of the Veteran's service treatment records (STRs) which are silent for any complaints, findings, treatment, or diagnosis of PTSD or any other psychiatric disability, and includes the report of a July 1978 mental status evaluation when no psychiatric disability was found; and a November 1998 VA outpatient treatment record which refers to PTSD, and indicates that the Veteran failed to report for a VA examination scheduled to evaluate him for possible PTSD.

Evidence received since the March 1999 rating decision includes: 

* November 1999 to March 2003 VA treatment records which show clinical diagnoses of PTSD, drug and alcohol dependence, major depressive disorder, and bipolar disorder.

* The report of a March 2003 VA psychiatric examination wherein the Veteran reported that he served in the Gulf War in 1990 and 1991, and "was in combat there, as a missile technician and as a medic and in supply."  He stated that he saw a lot of death and destruction there, including bodies, people in need of help, and burned tanks.  After a mental status examination, moderate PTSD was diagnosed.

* Multiple statements from the Veteran and his representative.  The statements received from the Veteran include comments about how he feared for his life and worked under "nerve-wracking" conditions (with incoming scuds) while serving in Southeast Asia.  See, e.g., Statement received in April 2008.

Reopening of the Claim

This matter is before the Board on remand from the Court to consider the applicability of Shade v. Shinseki, 24 Vet. App. 110 (2010)(a precedent decision of the Court issued after the Board's December 2009 decision).  See July 2011 memorandum decision.  In Shade, the Court held that Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id. at 117-18.  It also emphasized that 38 C.F.R. § 3.156(a) is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim.  Id. at 120.  

The Veteran's claim of service connection for PTSD was previously denied by a March 1999 rating decision based essentially on findings that there was no current medical diagnosis of PTSD for which service connection could be granted, and that there was no credible supporting evidence of a claimed stressor event in service.  Evidence received since the March 1999 rating decision includes the report of a March 2003 VA examination which provides a diagnosis of PTSD, and VA treatment records which also include a clinical diagnosis of PTSD.  As such evidence addresses one of the bases for the prior denial of the Veteran's claim, and was not before the agency decision-makers at the time of the March 1999 rating decision, the Board finds that the additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and therefore raises a reasonable possibility of substantiating such claim.  Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for PTSD.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.

REMAND

The RO denied the Veteran's claim of service connection for PTSD on the basis that new and material evidence had not been received to reopen such claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the RO did not, the matter must be remanded for RO de novo consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not reconsidered the claim of service connection for PTSD on the merits, and the Veteran has not waived his right to RO initial consideration, the Board finds that a remand for the RO to readjudicate de novo the Veteran's claim in the first instance is necessary.

Also, the Board notes that effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As the provisions of this amendment apply to the instant claim (as a claim pending before VA on or after July 12, 2010 because the Court vacated a Board decision and remanded it for readjudication), on remand, consideration must be given to the revised provisions.  

Accordingly, the case is REMANDED for the following:

The RO should review the entire record and arrange for any further development warranted (to specifically include any additional stressor development and/or a new VA examination, if necessary).  Then the RO should readjudicate on de novo review the Veteran's reopened claim of service connection for PTSD (with consideration given to the new PTSD regulations outlined in 38 C.F.R. § 3.304(f)(3)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


